Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 2/24/21 are acceptable for examination proceedings.
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spriggs (US PG Pub: 2003/0028269) in view of Heberlein (Patent: 6832118).
5.	Regarding claim 1, Spriggs teaches a non-transitory computer-readable medium comprising computer-executable instructions that, when executed (Refer to Fig. 2, Para. [0074]), are configured to cause a processor to: send a first request to a plurality of industrial automation devices in an industrial automation system (e.g., The data acquisition module is in operative communication with a plurality of data acquisition devices for collecting data engendered from a plurality of transducer/sensors strategically placed at locations throughout an enterprise including machine and process measurement points. The data acquisition module processes the collected data and interfaces with and serves data to both the database module and the display module for data storage and real-time data display) (Para. [0009]) for a plurality of respective maintenance statuses associated with the plurality of industrial automation devices (e.g., Yet another further object of the instant invention is to provide an industrial plant asset management system as characterized above which basis maintenance activities on specific alarms, machinery fault identification and information that is ready for use without further interpretation or analysis rather than simply displaying data that requires further interpretation and analysis) (Para. [0027]),
send a second request to a database for a plurality of respective location datasets associated with the plurality of industrial automation devices (e.g., The two main links are navigational and time. Thus, objects are linked through time and/or location. A time link specifies a historical span in time, such as from one particular date to another particular date or as a current or real-time link. Location refers to a location within a plant including object assets (e.g., plant, unit, machines, couplings, bearings, seal, et cetera), instrument assets such as monitoring systems and transducers/sensors, and knowledge assets such as predetermined data presentations useful to view assets. Additionally, location refers to physical or abstract structures) (Para. [0115]);
Spriggs does not specifically teach generate a visualization comprising a device map of the plurality of industrial automation devices, wherein the device map comprises a plurality of respective representations that correspond to the plurality of industrial automation devices in the industrial automation system, 
wherein each representation of the plurality of respective representations includes a respective maintenance status of the plurality of respective maintenance statuses and a respective location dataset of the plurality of respective location datasets associated with a respective industrial automation device of the plurality of industrial automation devices, 
and wherein the plurality of respective representations are proportional to respective physical sizes of the plurality of industrial automation devices in the industrial automation system; and presenting the visualization via an electronic display device.  
Heberlein teaches generate a visualization comprising a device map of the plurality of industrial automation devices, wherein the device map comprises a plurality of respective representations that correspond to the plurality of industrial automation devices in the industrial automation system (e.g., FIG. 9 represents a monitor view for the components of the system accessible from the physical representation of FIG. 8. The monitor representation 160 includes series of features which inform the user of parameter status, component status, component settings, and so forth. In the illustrated embodiment, the monitor representation includes a component designation or label 162, derived from information stored within the memory object of a desired component selectable by the user. Based upon the component identification, the monitor representation 160 presents a textual component description 164 which includes basic information on the component and its operation. An image 166 of the component is provided to aid in visual recognition of the component in the event of needed servicing (Col. 10, Ln. 31-44, Refer to Fig. 8-9), 
wherein each representation of the plurality of respective representations includes a respective maintenance status of the plurality of respective maintenance statuses and a respective location dataset of the plurality of respective location datasets associated with a respective industrial automation device of the plurality of industrial automation devices (e.g., In the physical representation of FIG. 8, a depiction 146 is provided of the physical layout of the component assembly. In the illustrated embodiment, this depiction is approximately accurate in terms of the relative disposition of the components in the system, their coordinates in the system, and their relative sizes. The relative sizes and locations of the component representations in depiction 146 are based upon data stored within the memory objects of the components. In particular, as noted above, the memory objects of each component or translator include data indicative of the component locations, their sizes, and so forth. Based upon this data, the physical depiction 146 can be reconstructed, even without specific information or preprogramming of the depiction within the monitoring station. Moreover, each component representation in the depiction 146 preferably includes a status indicator 148 for identifying a current status of the respective component. A legend 150 provides the user with a translation of the meaning of each status indicator) (current status of the component is interpreted as maintenance status) (Col. 9, Ln. 53-67, Col. 10, Ln. 1-3, Refer to Fig. 8-9), 
and wherein the plurality of respective representations are proportional to respective physical sizes of the plurality of industrial automation devices in the industrial automation system; and presenting the visualization via an electronic display device (e.g., n the physical representation of FIG. 8, a depiction 146 is provided of the physical layout of the component assembly. In the illustrated embodiment, this depiction is approximately accurate in terms of the relative disposition of the components in the system, their coordinates in the system, and their relative sizes) (Col. 9, Ln. 53-58).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Spriggs and Heberlein before him/her, to modify the teachings of Spriggs to include the teachings of Heberlein with the motivation to provide a novel technique for configuration of networked electrical components, and systems of components designed to respond to these needs (Heberlein: Col. 1, Ln. 48-50).
6.	Regarding claim 2, the combination of Spriggs and Heberlein teaches the non-transitory, computer-readable medium of claim 1, wherein Heberlein further teaches the electronic display device is configured to provide an augmented reality environment to a user (e.g., FIGS. 8-13 illustrate certain user viewable representations accessible on the monitoring station in accordance with the aspects of a present embodiment. As noted above, an extremely useful feature of the present system is the ability to build, in real time, an approximately accurate physical layout view or representation of the system and components based upon information stored within the dedicated memory objects of the components themselves. FIG. 8 represents a user viewable representation 136 which includes a page or screen 138 viewable on the monitor 68 (see FIG. 1) of the monitoring station. In the illustrated embodiment, the screen includes navigational bars or tools 140, such as virtual buttons which may be selected or actuated by an operator via an input device such as a conventional mouse. A scroll bar 142 is provided for moving between sections or portions of the system illustrated in the representation. A system label 144 designates which system is being viewed, and is based upon the system designation data stored within the memory objects of the components) (Col. 9, Ln. 34-52).  
7.	Regarding claim 3, the combination of Spriggs and Heberlein teaches the non-transitory, computer-readable medium of claim 1, wherein Heberlein further teaches the computer- executable instructions cause the processor to receive dimensional data associated with at least one the plurality of industrial automation devices before generating the visualization (e.g., As described more fully below, the physical view provides a dimensionally and dispositionally approximate layout the system and components reconstructed from data acquired from the various components and translators) (Col. 8, Ln. 56-59).  
8.	Regarding claim 4, the combination of Spriggs and Heberlein teaches the non-transitory, computer-readable medium of claim 3, wherein Heberlein further teaches the plurality of respective representations is generated based on the dimensional data associated with the plurality of industrial automation devices (Col. 9, Ln. 34-52, also refer to Fig. 8-9).  
9.	Regarding claim 8, Claim 8 recites a method that implement the a non-transitory, computer-readable medium, of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 8. Heberlein further teaches receive a set of image data of at least a portion of an industrial automation system; detect one or more industrial automation devices in the set of image data (e.g., FIGS. 8-13 illustrate certain user viewable representations accessible on the monitoring station in accordance with the aspects of a present embodiment. As noted above, an extremely useful feature of the present system is the ability to build, in real time, an approximately accurate physical layout view or representation of the system and components based upon information stored within the dedicated memory objects of the components themselves. FIG. 8 represents a user viewable representation 136 which includes a page or screen 138 viewable on the monitor 68 (see FIG. 1) of the monitoring station. In the illustrated embodiment, the screen includes navigational bars or tools 140, such as virtual buttons which may be selected or actuated by an operator via an input device such as a conventional mouse. A scroll bar 142 is provided for moving between sections or portions of the system illustrated in the representation. A system label 144 designates which system is being viewed, and is based upon the system designation data stored within the memory objects of the components) (Col. 9, Ln. 34-52).  
10.	Regarding claim 9, the combination of Spriggs and Heberlein teaches the method of claim 8, wherein Heberlein further teaches comprising receiving, via the processor, the set of image data from the electronic display device (e.g., The processor of monitoring station 18 (see FIG. 1) executes software for cyclically polling the components of the system via network 14. The software also serves as the basis for generating a series of user viewable representations or screens depicting the system, component configuration information, monitored parameter levels, and so forth. FIG. 7 represents the association of various views available to a user in accordance with a present embodiment of the routine. The routine illustrated in FIG. 7 includes a main menu 116 from which a variety of representations may be accessed. For example, from main menu 116 a user may connect directly to the line-up or component assembly 12 illustrated in FIG. 1, as indicated at reference numeral 118 in FIG. 7. From the main menu or from the lineup connection link, a physical view may be selected as indicated at reference numeral 120. As described more fully below, the physical view provides a dimensionally and dispositionally approximate layout the system and components reconstructed from data acquired from the various components and translators. A spreadsheet view 122 may be selected from either the main menu or the physical view 120. The spreadsheet view, as described below, includes data entries, again drawn from database 96 (see FIG. 6), representative of the components, their identifications, their settings, their locations, and so forth. A monitor view 124 is provided for each component or device. The monitor view, also described below, provides for descriptions of the components, and may include images of the components, as well as graphical displays of current and historical parameter levels) (Col. 8, Ln. 41-67, Col. 9, Ln. 1-2).
11.   Regarding claim 10, the combination of Spriggs and Heberlein teaches the method of claim 8, wherein Heberlein further teaches the respective location dataset comprises an identifier associated with a position of the respective industrial automation device with respect to one or more other industrial automation devices of the plurality of industrial automation devices (e.g., The block data 104 of memory object 102 includes code which identifies or designates the system, the components, and physical location or configuration information for the components. Moreover, object 102 preferably includes allocated memory for configuration of input or output nodes coupled to the network via the component. In the illustrated embodiment, object 102 includes code representative of a system identification, a system extent or size, the identification of a section within which the component is located, a size or space factor, a width factor, a device type, a number of input points within the node, a device type for each of the input points, if any, a number of output points in the node, and designations for device types of any outputs, if any. It should be noted that certain components or translators may accommodate inputs only, outputs only, or neither inputs nor outputs) (Col. 7, Ln. 19-34).  
12.   Regarding claim 11, the combination of Spriggs and Heberlein teaches the method of claim 8, wherein Heberlein further teaches the visualization comprises a plurality of tabs that correspond to the plurality of industrial automation devices (e.g., To facilitate manipulation of the data, and to permit user-selectable displays, a menu 196 may be provided in which a user may select to display or not to display specific system or component data by column) (Col. 12, Ln. 22-26).  
13.   Regarding claim 12, the combination of Spriggs and Heberlein teaches the method of claim 11, wherein Heberlein further teaches comprising: receiving, via the processor, a user input indicative of a selection of a first tab of the plurality of tabs; and updating, via the processor, the visualization to include a visual effect to distinguish a first representation of the plurality of representations corresponding to the first tab of the plurality of tabs from additional representations of the plurality of representations in the device map (e.g.,  In the embodiment illustrated in FIG. 10, a user selects a desired language, such as Spanish, from a dropdown menu 184. The languages are displayed within the menu, and are selected via an input device, such as a conventional computer mouse. The list of languages, identified by reference numeral 186 in FIG. 10, allows for selection of any desired language for which textual translations are stored within database 96. Once a selection is made, the program automatically begins to draw all textual labels, descriptions, headings, and so forth from the appropriate entries 188 of the database 96) (Col. 11, Ln. 36-46).
14.   Regarding claim 13, the combination of Spriggs and Heberlein teaches the method of claim 11, wherein Heberlein further teaches the visualization comprises an identification header associated with the device map, wherein the identification header provides identification information associated with a first industrial automation device of the plurality of industrial automation devices corresponding to a selected tab of the plurality of tabs (e.g., FIG. 9 represents a monitor view for the components of the system accessible from the physical representation of FIG. 8. The monitor representation 160 includes series of features which inform the user of parameter status, component status, component settings, and so forth. In the illustrated embodiment, the monitor representation includes a component designation or label 162, derived from information stored within the memory object of a desired component selectable by the user. Based upon the component identification, the monitor representation 160 presents a textual component description 164 which includes basic information on the component and its operation. An image 166 of the component is provided to aid in visual recognition of the component in the event of needed servicing) (Col. 10, Ln. 31-44, Fig. 9).  
15.   Regarding claim 14, the combination of Spriggs and Heberlein teaches the method of claim 11, wherein Heberlein further teaches the plurality of tabs comprises respective identification information associated with the plurality of industrial automation devices, the plurality of respective maintenance statuses associated with the plurality of industrial automation devices, or a combination thereof (e.g., FIG. 9 represents a monitor view for the components of the system accessible from the physical representation of FIG. 8. The monitor representation 160 includes series of features which inform the user of parameter status, component status, component settings, and so forth. In the illustrated embodiment, the monitor representation includes a component designation or label 162, derived from information stored within the memory object of a desired component selectable by the user. Based upon the component identification, the monitor representation 160 presents a textual component description 164 which includes basic information on the component and its operation. An image 166 of the component is provided to aid in visual recognition of the component in the event of needed servicing) (Col. 10, Ln. 31-44, Fig. 9).  
16.	Regarding claim 15, Claim 15 recites a non-transitory, computer-readable medium, comprising computer-executable instructions that, when executed, are configured to cause a processor  to implement the a non-transitory, computer-readable medium, of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 15. Heberlein further teaches receive a set of image data of at least a portion of an industrial automation system; detect one or more industrial automation devices in the set of image data (e.g., FIGS. 8-13 illustrate certain user viewable representations accessible on the monitoring station in accordance with the aspects of a present embodiment. As noted above, an extremely useful feature of the present system is the ability to build, in real time, an approximately accurate physical layout view or representation of the system and components based upon information stored within the dedicated memory objects of the components themselves. FIG. 8 represents a user viewable representation 136 which includes a page or screen 138 viewable on the monitor 68 (see FIG. 1) of the monitoring station. In the illustrated embodiment, the screen includes navigational bars or tools 140, such as virtual buttons which may be selected or actuated by an operator via an input device such as a conventional mouse. A scroll bar 142 is provided for moving between sections or portions of the system illustrated in the representation. A system label 144 designates which system is being viewed, and is based upon the system designation data stored within the memory objects of the components) (Col. 9, Ln. 34-52).  
17.   Regarding claim 16, the combination of Spriggs and Heberlein teaches the non-transitory, computer-readable medium of claim 15, wherein Heberlein further teaches the computer-executable instructions cause the processor to send a second request to the plurality of industrial automation devices in the industrial automation system for a plurality of respective maintenance statuses associated with the plurality of industrial automation devices (e.g., As noted below, processor 88 relies upon database 96 for many of the control or monitoring functions, including communication with the system components, programming or reprogramming of the system components, generation of user viewable representations of the system, and so forth) (Col. 6, Ln. 48-53).  
18.   Regarding claim 17, the combination of Spriggs and Heberlein teaches the non-transitory, computer-readable medium of claim 16, wherein Heberlein further teaches the plurality of respective representations includes the plurality of respective maintenance statuses associated with the plurality of industrial automation devices (e.g., In the physical representation of FIG. 8, a depiction 146 is provided of the physical layout of the component assembly. In the illustrated embodiment, this depiction is approximately accurate in terms of the relative disposition of the components in the system, their coordinates in the system, and their relative sizes. The relative sizes and locations of the component representations in depiction 146 are based upon data stored within the memory objects of the components. In particular, as noted above, the memory objects of each component or translator include data indicative of the component locations, their sizes, and so forth. Based upon this data, the physical depiction 146 can be reconstructed, even without specific information or preprogramming of the depiction within the monitoring station. Moreover, each component representation in the depiction 146 preferably includes a status indicator 148 for identifying a current status of the respective component. A legend 150 provides the user with a translation of the meaning of each status indicator) (current status of the component is interpreted as maintenance status) (Col. 9, Ln. 53-67, Col. 10, Ln. 1-3, Refer to Fig. 8-9).
19.   Regarding claim 18, the combination of Spriggs and Heberlein teaches the non-transitory, computer-readable medium of claim 15, wherein Spriggs further teaches a mapping of the plurality of respective representations to the plurality of industrial automation devices comprises the plurality of respective representations being overlaid upon the plurality of industrial automation devices in the augmented reality visualization (e.g., Additionally, the display module 100 can show plots with overlaid data, such as event markers, that indicate when a particular alarm or system event occurs in time. Plots can participate in links) (Para. [0159]).
20.   Regarding claim 19, the combination of Spriggs and Heberlein teaches the non-transitory, computer-readable medium of claim 15, wherein Heberlein further teaches the electronic display device comprises a mobile computing device or augmented reality glasses (e.g., FIGS. 8-13 illustrate certain user viewable representations accessible on the monitoring station in accordance with the aspects of a present embodiment. As noted above, an extremely useful feature of the present system is the ability to build, in real time, an approximately accurate physical layout view or representation of the system and components based upon information stored within the dedicated memory objects of the components themselves. FIG. 8 represents a user viewable representation 136 which includes a page or screen 138 viewable on the monitor 68 (see FIG. 1) of the monitoring station) (Col. 9, Ln. 34-44).  
21.   Regarding claim 20, the combination of Spriggs and Heberlein teaches the non-transitory, computer-readable medium of claim 15, wherein Spriggs further teaches the one or more visual effects comprise a highlighting of a respective representation mapped to the particular industrial automation device, a shading associated with the respective representation mapped to the particular industrial automation device, a coloring associated with the respective representation mapped to the particular industrial automation device, or a combination thereof (e.g., For example, and referring to FIG. 7, one click on the "300 MW TG" object in the explorer view 152 results in the user being presented with the asset view 160 shown in window 162 that visually presents a severity level color highlighted measurement location 165 that has the same configurable severity level alert color as that presented in the explorer tree 152. Thus, the instant invention speedily presents the user with visual feedback in both windows 154 and 162 of the cause of the alert and these window views are linked to follow each other's navigation. Additionally, the user can drill down the objects in the graphical enterprise or asset view 160 by subsequently clicking on severity level color highlighted objects for following a severity level color highlighted course or path to an alarming event) (Para. [0130]).
22.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Spriggs in view of Heberlein, and further in view of Retlich (Pub: 2015/0143268).
22.	Regarding claim 5, the combination of Spriggs and Heberlein teaches the non-transitory, computer-readable medium of claim 1 but does not specifically teach wherein the device map comprises a device tree indicative of one or more relationships between at least two of the plurality of industrial automation devices.
	Retlich teaches wherein the device map comprises a device tree indicative of one or more relationships between at least two of the plurality of industrial automation devices (e.g., The process view in FIG. 4 is arranged to illustrate a particular physical process layout, wherein each component icon (e.g., 112, 114, and 116) is located in relative correspondence to its physical location in the plant. Specifically, for example, icons associated with components 16 that are physically located in Plant A reside in the branch of tree 110 that is associated with the parent icon for Plant A, including a sub-branch of icons representing components stored in the MCC for Plant A) (Para. [0029], Fig. 4, also refer Para. [0009], and claim 25-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Spriggs, Heberlein and Retlich before him/her, to modify the teachings of Spriggs to include the teachings of Heberlein with the motivation to facilitate user detection of a particular component status or value (Retlich: Para. [0026]).
23.	Regarding claim 6, the combination of Spriggs, Heberlein, and Retlich teaches the non-transitory, computer-readable medium of claim 5, wherein Retlich further teaches the device tree comprises an industrial automation equipment identifier that corresponds to industrial automation equipment in which the respective industrial automation device is located (e.g., The process view in FIG. 4 is arranged to illustrate a particular physical process layout, wherein each component icon (e.g., 112, 114, and 116) is located in relative correspondence to its physical location in the plant. Specifically, for example, icons associated with components 16 that are physically located in Plant A reside in the branch of tree 110 that is associated with the parent icon for Plant A, including a sub-branch of icons representing components stored in the MCC for Plant A) (Para. [0029]), a cabinet identifier that corresponds to a cabinet of the industrial automation equipment in which the respective industrial automation device is located, a section identifier that corresponds to a section that corresponds to the cabinet in which the respective industrial automation device is located, a compartment identifier that corresponds to a compartment of the section in which the respective industrial automation device is located, or a combination thereof (Based on the nature of the claim only one limitation is required other are optional).  
24.	Regarding claim 7, the combination of Spriggs, and Heberlein teaches the non-transitory, computer-readable medium of claim 1 but does not specifically teach  wherein one or more of the plurality of respective maintenance statuses is indicative of one or more respective maintenance requests for one or more industrial automation devices of the plurality of industrial automation devices.  
	Retlich further teaches wherein one or more of the plurality of respective maintenance statuses is indicative of one or more respective maintenance requests for one or more industrial automation devices of the plurality of industrial automation devices (e.g., For example, in FIG. 5, the graphic 214 may represent an alarm state designated as important to the overall system. Because an update value for virus detection software installed on Station A has reached this alarm state, the specific icon 212 for the associated file may reflect the file status by assuming the designated triangle graphic 21) (alarm is interpreted as notifying an operator for required maintenance) (Para. [0026], Fig. 5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Spriggs, Heberlein and Retlich before him/her, to modify the teachings of Spriggs to include the teachings of Heberlein with the motivation to facilitate user detection of a particular component status or value (Retlich: Para. [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116